Note.-I have heard different opinions on this subject; and if the case of Cooper v. Coats was the case of a bond with a penalty, there seems to be a decision against giving costs to the plaintiff. Yet I think there are strong reasons for supporting, that judgment may be entered in the court of Common Pleas on such a warrant, where the penalty exceeds, though the real debt is within, the jurisdiction of a justice of the peace ; and such judgment will carry the costs of course. So also if the judgment were by default. The judgment appears for a sum above the jurisdiction of a justice. Till application for relief, from the penalty, the court cannot see that this is not the real debt. They will not relieve but on equitable terms, as payment of costs, &c. The penalty is legally the debt after default ; and stipulating for a penalty admits prosecution for it, and of course promises the payment of all costs necessary for its prosecution. The creditor ought to choose his jurisdiction ; and a delinquent ought to have no favour, that would injure his creditor.
But if the judgment were on a verdict, it would be only for the sum due.